PER CURIAM.
Appellant, Berdie Mae Adkins, has instituted this appeal from a summary final judgment. She sought to recover damages from the appellees, founding her right for recovery upon an alleged oral agreement for issuance of an automobile liability insurance policy by the appellee insurance company to Harold J. Chastain, a minor. The appellees interposed a motion for summary judgment. After a hearing on the motion, the trial court found, from an examination of the entire record, that there was no valid contract in existence such as would support the action. Grant*35ing the motion for summary judgment, the trial judge subsequently entered a final judgment.
Our study of the record convinces us that there is no genuine issue as to any material fact, and the appellees were entitled to a judgment as a matter of law. Hence we find no error, and accordingly the judgment entered by the trial court is hereby affirmed.
Affirmed.
ALLEN, C. J., KANNER, J., and STEPHENSON, GUNTER, Associate Judge, concur.